ORDER
PER CURIAM.
Erica Hart (hereinafter, “Appellant”) appeals from the trial court’s judgment after a jury convicted her of one count of violence to another offender housed in a department correctional center, Section 217.385 RSMo (2004). The trial court sentenced Appellant, a persistent felony offender, to ten years’ imprisonment to be served consecutively to any other prison term she was serving. Appellant raises one point on appeal, arguing the trial court erred when it refused to instruct the jury that she acted in self-defense.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).